                                                               1

                                                               2

                                                               3

                                                               4

                                                               5

                                                               6

                                                               7

                                                               8
                                                                                                   UNITED STATES DISTRICT COURT
                                                               9
                                                                                              EASTERN DISTRICT OF CALIFORNIA
                       Tel: 213.896.2400 | Fax: 213.896.2450




                                                               10
                         400 South Hope Street, 8th Floor




                                                                                                      SACRAMENTO DIVISION
Holland & Knight LLP

                              Los Angeles, CA 90071




                                                               11
                                                                    YORK RISK SERVICES GROUP, INC., a New            Case No. 2:18-cv-00535-KJM-DB
                                                               12   York Corporation,
                                                                                                                     ORDER MODIFYING PRETRIAL
                                                               13                     Plaintiff,                     SCHEDULING ORDER

                                                               14          vs.                                       Date: September 6, 2019
                                                                                                                     Time: 10:00 a.m.
                                                               15   DIAMOND BAKER & MITCHELL, LLP., a                Location: Courtroom 3
                                                                    California Limited Liability Partnership, and    Before: Hon. Kimberly J. Mueller
                                                               16   CRAIG A. DIAMOND, a California resident,

                                                               17                     Defendants.

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28

                                                                    ORDER MODIFYING PRETRIAL SCHEDULING ORDER
                                                                    CASE NO. 2:18-CV-00535-KJM-DB
                                                          1           Having considered Plaintiff York Risk Services Group, Inc. and Defendants Diamond Baker

                                                          2    & Mitchell LLP and Craig A. Diamond’s (collectively, “the Parties”) Joint Motion to Modify

                                                          3    Pretrial Scheduling Order, the papers filed in support of, and any arguments by counsel, and being

                                                          4    fully apprised of the contents of same, the Court finds that there is good cause to GRANT the

                                                          5    Motion.

                                                          6           THEREFORE, IT IS ORDERED that the Parties’ Joint Motion is GRANTED. The Court’s

                                                          7    previously issued Status (Pretrial Scheduling) Order found at Dkt. No. 17 is hereby modified, and

                                                          8    the following dates shall be followed by the parties pursuant their Joint Motion, filed at Dkt. No. 29.

                                                          9

                                                          10                                                            Old Date                   New Date
                       50 California Street, Suite 2800
Holland & Knight LLP

                         San Francisco, CA 94111




                                                          11             Discovery cutoff:                    10/11/19                       1/10/20
                             Fax: 415.743.6910
                             Tel: 415.743.6900




                                                          12             Expert disclosure:                   11/8/19                        2/7/20
                                                          13             Expert Rebuttal:                     11/29/19                       2/28/20
                                                          14             Expert discovery cutoff:             12/30/19                       3/27/20
                                                          15             Dispositive motion deadline:         1/31/20                        4/24/20
                                                          16

                                                          17          IT IS SO ORDERED.
                                                          18   DATED: August 19, 2019.
                                                          19

                                                          20
                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                               ORDER MODIFYING PRETRIAL SCHEDULING ORDER
                                                               CASE NO. 2:18-CV-00535-KJM-DB
